Citation Nr: 0732428	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  03-30 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a kidney disorder as 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The veteran had active service from March 1970 to November 
1971.

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In March 2006, the Board remanded the case to the RO.  At the 
time of the March 2006 Board remand, one of the issues on 
appeal was entitlement to service connection for coronary 
artery disease as secondary to service-connected diabetes 
mellitus.  In a March 2007 rating decision, the RO granted 
service connection for coronary artery disease.  The veteran 
was notified of this decision and did not file a notice of 
disagreement. Therefore, this issue is no longer in appellate 
status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).



FINDING OF FACT

There is no medical evidence of a kidney disorder that is in 
any way related to service.



CONCLUSION OF LAW

A kidney disorder was not incurred during active service, nor 
is any such disability causally related to or aggravated by 
any service-connected disability.  38 U.S.C.A. §§ 1110, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.309(a), 3.310 
(2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in August 2002 and March 2006, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in a March 
2007 Supplemental Statement of the Case.  Although the notice 
was not sent in a separate letter followed by an 
adjudication, the veteran is not prejudiced as the claim is 
denied on appeal.  Accordingly, the Board finds that VA met 
its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of VCAA notice, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case the 
initial notice was provided prior to the appealed October 
2002 rating decision in keeping with Pelegrini.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  

The veteran has undergone a VA examination.  The Board finds 
that this examination, along with the veteran's treatment 
records, provides sufficient findings upon which to 
adjudicate the claim.  There is no duty to provide another 
examination or medical opinion.  Id.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).
 
Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. § 1110.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Specified diseases listed as chronic in nature may be 
presumed to have been incurred in service, if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2007).  Kidney 
disease is included as among the specified chronic diseases 
subject to presumptive service connection.  38 C.F.R. § 
3.309(a) (2007).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007). Moreover, 
the Court has held that where a service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice-connected disability; the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The veteran seeks service connection for a kidney disorder as 
secondary to his service-connected diabetes.  Other than the 
veteran's contentions, the record contains no indication that 
any current kidney condition is causally related to his 
active service, any incident therein, or any service-
connected disability.  

Service medical records are silent regarding any complaint or 
finding of a kidney disorder.  Similarly, the post-service 
medical evidence does not establish that the veteran has a 
current kidney disorder that is related to his service-
connected diabetes mellitus. 

The Board remanded the case in March 2006, to determine, in 
part, whether the veteran has a current kidney disorder that 
is related to his service-connected diabetes mellitus. 

On VA examination in December 2006, the examiner noted that 
the veteran did not have a history of kidney problems 
secondary to his diabetes mellitus.  Accordingly, a diagnosis 
pertaining to the kidney was not provided.  

The Board has considered the veteran's lay contentions that 
he currently has a kidney disorder that is related to his 
diabetes mellitus.  As a layperson, however, the veteran is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of a medical diagnosis, 
causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In sum, the record contains absolutely no 
probative evidence supporting his theory of entitlement.

Accordingly, the Board finds that the record lacks competent 
and probative evidence of a diagnosis of a kidney disorder.  
If there is no current diagnosis, service connection cannot 
be established.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000);  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Therefore, the Board finds that the preponderance of 
the evidence is against service connection for a kidney 
disorder.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a kidney disorder is denied.  




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


